DETAILED ACTION
This action is in response to communications filed 10/21/2020:
Claims 16-35 are pending
Claims 1-15 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18, 21, 25, 29, 31, and 34 are objected to because of the following informalities:
Claim 18 should recite “...before the user input:spatial render of a first…”
Claim 21 should recite “…that can be selected by a user,wherein the audio preview comprises…of the second spatial audio scene,…on at least the selected second sound source.
Claim 25 should recite “…and upon at least one of:...”
Claim 29 should recite “…and upon at least one of:...”
Claim 31 should recite “...before the user input:spatial render of a first…defined by first spatial audio content,…”
Claim 34 should recite “…that can be selected by a user,wherein the audio preview comprises…of the second spatial audio scene,…on at least the selected second sound source.
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16, 28, and 35, they recite “wherein selection of the audio preview causes an operation on at least the selected sound source.” The phrase “causes an operation” is deemed overtly broad and does not define the claim such that one of ordinary skill in the art would understand what the “operation” could be. Page 10 of the specifications define the “operation” as “causing spatial rendering” and is interpreted as such. 
	Further, the claims all recite “selecting of at least one sound source of a spatial audio scene…”. The recitation of “wherein selection of the audio preview causes an operation on at least the selected sound source” seems to imply only one selected sound source whereas the claim clearly recites “at least one sound source.” Further clarification is required.
	Regarding claim 24, it recites “logically separate the multiple sound sources….” The term “logically” is considered subjective and thus indefinite. Indeed, page 17 of the specification even states but the definition of those rules may vary.” Therefore, there appears to be no clear bounds for interpretation as to what is considered “logically.”
	The respective dependent claims are considered to be rejected as they depend upon an indefinite parent claim.

Allowable Subject Matter
Claims 16-35 are allowable upon overcoming the above rejection(s) and/or objection(s).
The following is an examiner’s statement of reasons for allowance: regarding claims 16, 28, and 35, the prior art or combination thereof fails to disclose and make obvious the invention as a whole.
Farrell et al (US20160080684) teaches an apparatus (Fig. 1, system) comprising: at least one processor (Fig. 1, processor); and
at least one memory (Fig. 1, memory) including computer program code, 
the at least one memory and the computer program code configured to, with the at least one processor (¶14, computer-readable program instructions), cause the apparatus to perform at least the following: 
based on a user input (¶49, user input for scene selection), select at least one sound source of a spatial audio scene (¶48, each scene comprises of at least one sound source), comprising multiple sound sources, the spatial audio scene being defined by spatial audio content (abstract, ¶48, 3D recording space for sound scene is set using direction microphones wherein each microphone can capture a plurality of sound sources and the audio scene comprising of spatial audio content [e.g. various sounds typically captured at a baseball game]); 
select at least one related contextual sound source based on the at least one selected sound source (¶48, a 3D recording space is set up to capture various sound sources that may be present at a typical baseball game [i.e. a bat hitting a ball can comprise of the selected sound source (the actual 
generate a mix of sound sources including at least the at least one selected sound source and the at least one related contextual sound source (Fig. 2, audio segment [i.e. mix of sound sources] related to the desired display region, selected by the user, is played back); and 
cause rendering of an audio preview, representing the spatial audio content, that can be selected by a user (Fig. 2, ¶45, audio display region is a selectable region within the video display that corresponds to the playback of one, or more audio segments or channels), 
wherein the audio preview comprises the generated mix (Fig. 2, generated audio segment comprises of the mix of sound sources), and 
wherein selection of the audio preview causes an operation on at least the selected sound source (¶49, audio segment is played back for the viewer).
Farrell et al fails to explicitly teach but not all of the multiple sound sources of the spatial audio scene. ¶55-56 of Farrell teaches mixing of sounds in an audio scene and mixing the sounds captured at the various microphones based on a user selection. However, Farrell is silent on only outputting audio from the tiger cage or only from the lion cage when selection either the tiger cage or lion cage (using the example given in ¶56). Although Farrell does teach weighting for the sound sources (¶40, 55) and even “mix the sound sources transmitted with the video so as to make a change in the sound properties (such as loudness, on/off, etc.).” It does not appear obvious nor explicitly stated to turn off some sound sources while only outputting other sound sources.
Fueg et al (US20160255453) and Herre et al (US20120263308) appear to teach outputting spatial audio based on user input. However, Fueg (¶64) and Herre (¶13-14) is focused on creating a reproduction layout based on user input. In other words, how to render the entire audio scene based on speaker availability and/or layout information. Both references fail to teach the audio previewing (or 
Dickins et al (US20190045315) teaches a system to allow a user to preview recorded content and to make additional processing (abstract). Figs. 6-12 exemplify capturing of an audio scene comprising of multiple audio sources and related contextual sources. Fig. 10 shows when an unwanted source shows up in the scene. ¶126-128 explains that the audio scene analysis engine is capable of separating out sound sources (see Fig. 11) and reducing unwanted sound sources. Although the system can play back an audio scene comprising only wanted audio sources while removing/reducing certain sources (i.e. unwanted sources); this differs from the claimed invention in that the unwanted sources are reduced/removed during playback and not being “excluded” from playback (the “generated mix”). 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651